Citation Nr: 1118697	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In an unappealed decision, dated April 1994, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not initiate an appeal of this decision and it became final.

2.  The Veteran submitted a claim to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus in July 2008.

3.  Evidence pertaining to the Veteran's bilateral hearing loss and tinnitus received since the April 1994 unappealed rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's current bilateral hearing loss and tinnitus had their onset during service and are etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the April 1994 rating decision is new and material, and the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In April 1994, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not initiate an appeal of this decision.  Therefore, the decision is final.  38 U.S.C.A. § 7104 (West 2002). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In the April 1994 rating decision, the RO denied the Veteran's claim for bilateral hearing loss and tinnitus because no continuity of treatment was shown for either hearing loss or tinnitus and because there was no evidence of tinnitus while on active duty.  Based on this denial, in order to reopen his claim for service connection for bilateral hearing loss and tinnitus, the record must show the receipt, since the April 1994 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disabilities are chronic or that current hearing loss and tinnitus are related to active service.

Notwithstanding the RO's decision to deny the reopening of these claims, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

Since the last final disallowance in April 1994, two medical opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus have been submitted for the record.  This evidence is clearly not redundant or cumulative, relates to an unestablished fact necessary to substantiate the claim (specifically, establishing a nexus between the Veteran's current conditions and his in-service injury), and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened and the merits of the claims will be addressed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus.  The Veteran reported that these conditions were the result of noise exposure from loud aircraft noise for approximately four years while in active duty.

Service treatment reports are absent for any complaints of, or treatment for, hearing loss or tinnitus.  A separation report of medical examination from March 1974 indicated a normal clinical evaluation of the Veteran's ears.  Audiometric testing, in decibels, was performed and revealed normal hearing, bilaterally.  In an associated report of medical history, the Veteran indicated that he did not have, nor ever had ear trouble but did indicate that he did not know whether he had hearing loss.

These records, overall, provide probative evidence against the Veteran's claim as they tend to show no bilateral hearing loss or tinnitus during active service.

However, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

Importantly, however, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the current bilateral hearing loss and tinnitus were caused by this noise exposure many years ago.

In March 1994, the Veteran underwent a VA audiology examination.  The Veteran reported a history of exposure to loud aircraft noise for approximately four years, ostensibly when he was on active duty.  Examination results revealed that the Veteran had mild to moderate down-sloping sensorineural hearing loss, bilaterally, which was most notable in the high frequencies.  His word discrimination was 92 percent, bilaterally.  Significantly, the examiner noted that the Veteran's "sensorineural hearing loss is consistent with history of noise exposure."

This opinion provides marginally positive evidence for service connection as it tends to suggest a link between the Veteran's current hearing loss and his military noise exposure.

The Veteran underwent a private audiological evaluation in January 2009.  At that time, the Veteran reported that he was security police for aircraft while in the Air Force and was around loud engine noise from the aircraft throughout his military career.  He also reported having threshold shifts and tinnitus after these exposures.  The audiologist noted that the Veteran had no post-service noise exposure as the Veteran worked in a grocery store after service and reported no recreational noise exposure.

According to audiology testing performed by the private audiologist, the Veteran had mild to moderately severe notched high frequency sensorineural hearing loss, bilaterally.  However, word recognition was only noted as being "good."

Of significance, however, the January 2009 audiologist indicated her review of the Veteran's enlistment and separation audiology examinations, as well as other records submitted by the Veteran.  The audiologist noted that "[i]t is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  As such, the audiologist opined that "it is more likely than not that [the Veteran's] hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian."  The audiologist indicated that she based her opinion on case history, configuration of the Veteran's hearing loss, and the onset of his tinnitus.

This opinion provides probative evidence in favor of the Veteran's claims for service connection for bilateral hearing loss and tinnitus as it provides the requisite nexus between his hearing problems and his in-service noise exposure.

The Veteran was afforded another VA audiology examination in July 2009.  Audiologic testing pursuant to the VA audiology examination in July 2009 showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 35, 40, 65, 65, and 70 decibels, respectively.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 30, 55, 65, and 65 decibels, respectively.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 82 percent in the left ear.  The examiner commented that the Veteran had normal to severe degree slopping sensorneural hearing loss in the right ear and normal to moderately-severe degree sloping sensorineural hearing loss in the left ear.  These results show that the Veteran has a current hearing loss disability for VA compensation purposes.  

The July 2009 examiner opined that "hearing loss and tinnitus is not caused by or a result of military related acoustic trauma."  The examiner explained that the Veteran's exit examination documented normal hearing at military separation.  While the examiner indicated that the Veteran's military occupational specialty (MOS) likely exposed him to excessive noise, the examiner also noted that the Veteran's service treatment records did not indicate that this had a negative impact on his hearing.  

In short, the examiner relied on the absence of hearing loss or hearing problems in service to conclude that the Veteran's hearing loss and tinnitus were not caused by his military service.

At this juncture, the Board notes that a VA examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The record contains three medical opinions which address whether the Veteran's current hearing loss is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the Board has taken all three opinions into consideration and finds the medical opinions of the March 1995 VA examiner and the January 2009 private audiologist, taken together, to be more probative then that of the July 2009 VA examiner.  

As mentioned above, the July 2009 VA examiner simply relied on the absence of complaints of, and treatment for, hearing problems in service to render an opinion regarding the lack of a relationship between the Veteran's service and his current hearing disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In contrast, the January 2009 private audiologist noted her review of the Veteran's in-service medical records, as well as her consideration of his reported history of in-service noise exposure in rendering an opinion regarding the etiology of the Veteran's hearing problems.  The audiologist also provided a rationale accompanying her medical opinion that the Veteran's noise exposure during active service caused his hearing loss and tinnitus.  

While only marginally positive, the March 1994 VA examiner suggested that the Veteran's hearing loss is consistent with a history of noise exposure.  There was no rationale accompanying this conclusion.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

In addition to the above evidence (which, as a whole, provides probative evidence in favor of the Veteran's claims), the Veteran has essentially argued (in the March 1994 examination report) that he has hearing loss and tinnitus which are the result of his noise exposure in service.  The Board finds his statements to be credible and weigh in favor of his claims for service connection for bilateral hearing loss and tinnitus.  The Veteran has described symptoms consistent with hearing loss and tinnitus and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements that his symptoms began as a result of his military service to be credible.  The evidence of record, including the Veteran's DD 214, supports the Veteran's claim that he served as a Security Specialist in the Air Force.  Thus, as noted above, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to loud noises, including loud aircraft noise, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds the Veteran's account of the nature, severity, and onset of his symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran's injury was caused in service and that there is a nexus between that injury and his current disabilites.  For these reasons, service connection for bilateral hearing loss and tinnitus is warranted and the Veteran's claims must be granted.

The nature and extent of the Veteran's bilateral hearing loss and tinnitus are not before the Board at this time. 
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


